 1
 2
                                                      JS-6
 3
 4
                         UNITED STATES DISTRICT COURT
 5
                       CENTRAL DISTRICT OF CALIFORNIA
 6
 7
     SALVADOR FLORES, an Individual, )           Case No.: 2:18-cv-03792-DDP-JCx
 8                                      )
            Plaintiff,                  )        Honorable Dean D. Pregerson
 9
            vs.                         )
10                                      )        ORDER OF DISMISSAL
     CITY OF PASADENA, a Municipal )             PURSUANT TO FEDERAL RULE
11   Entity, CORPORAL SUSAN GOMEZ, )             OF CIVIL PROCEDURE
     OFFICER THOMAS BUTLER,             )        41(a)(1)(A)(ii)
12   OFFICER RAPHAEL SANTIAGO,          )
     and DOES 1 through 100, inclusive,
13                                      )
            Defendants.                 )
14                                      )
                                        )
15
           Before the Court is a Stipulation of Dismissal pursuant to Federal Rule of
16
     Civil Procedure 41(a)(1)(A)(ii). Having read and considered the stipulation, and
17
     good cause appearing therefore, IT IS ORDERED as follows:
18
           All claims as against all parties in this action shall be and hereby are
19
     dismissed, with prejudice, with each party to bear its own fees and costs.
20
21
     IT IS SO ORDERED.
22
23
     DATED: January 2, 2020
24
25
                                            DEAN D. PREGERSON
26                                          UNITED STATES DISTRICT JUDGE
27
28
                                          1
                                  ORDER OF DISMISSAL
